DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
With respect to claims 1-3, none of the prior art teaches or suggests, alone or in combination, a phosphor represented by a chemical formula of Lu(3-x-y-z)MgxZnyAl5O12:Cez,
	wherein when z is in a range of 0.01 ≤ z ≤ 0.03, then 0 ≤ x ≤1.4 and 0 ≤ y ≤ 1.4, excluding x=0 and y=0; 	when z is in a range of 0.03 < z ≤ 0.06, then y<0.2 and 0.1 ≤ x ≤ 1.4, or x<0.2 and 0.1 ≤ y ≤1.4, or x=0.2 and y=0.2; 	when z is in a range of 0.06 < z ≤ 0.09, then y<0.2 and 0.1 ≤ x < 1.4, or x < 0.2 and 0.1 ≤ y < 1.4; and 	when z is in a range of 0.09 < z ≤ 0.12, then y<0.2 and 0.1 ≤  x < 0.9 or x< 0.2 and 0.1 ≤ y<0.9.
With respect to claims 4-6, none of the prior art teaches or suggests, alone or in combination, a phosphor represented by a chemical formula of Lu(3-z)MgxZnyAl(5-x-y)O12:Cez
	wherein when z is in a range of 0.01 ≤ z ≤ 0.03, then 0 ≤ x ≤1.4 and 0 ≤ x ≤ 1.4 and 0 ≤ y ≤ 1.4, excluding x=0 and y=0; 	when z is in a range of 0.03 < z ≤ 0.06, then y < 0.2 and 0.1 ≤ x ≤ 1.4, or x<0.2 and 0.1 ≤ y ≤1.4, or x=0.2 and y=0.2; 	when z is in a range of 0.06 < z ≤ 0.09, then y < 0.2 and 0.1 ≤ x < 1.4, or x < 0.2 and 0.1 ≤ y < 1.4; and 	when z is in a range of 0.09 < z ≤ 0.12, then y < 0.2 and 0.1 ≤  x < 0.9, or x< 0.2 and 0.1 ≤ y<0.9.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Nakai et al. (U.S. Publication No. 2019/0165218 A1) discloses an LED with cerium-activated lutetium aluminum garnet-based phosphors, but fails to disclose a phosphor represented by a chemical formula of Lu(3-x-y-z)MgxZnyAl5O12:Cez,
	wherein when z is in a range of 0.01 ≤ z ≤ 0.03, then 0 ≤ x ≤1.4 and 0 ≤ y ≤ 1.4, excluding x=0 and y=0; 	when z is in a range of 0.03 < z ≤ 0.06, then y<0.2 and 0.1 ≤ x ≤ 1.4, or x<0.2 and 0.1 ≤ y ≤1.4, or x=0.2 and y=0.2; 	when z is in a range of 0.06 < z ≤ 0.09, then y<0.2 and 0.1 ≤ x < 1.4, or x < 0.2 and 0.1 ≤ y < 1.4; and 	when z is in a range of 0.09 < z ≤ 0.12, then y<0.2 and 0.1 ≤  x < 0.9 or x< 0.2 and 0.1 ≤ y<0.9.
Yuan et al. (U.S. Publication No. 2015/0340573 A1) discloses an LED with cerium-activated lutetium aluminum garnet-based phosphors, but fails to disclose a phosphor represented by a chemical formula of Lu(3-z)MgxZnyAl(5-x-y)O12:Cez
	wherein when z is in a range of 0.01 ≤ z ≤ 0.03, then 0 ≤ x ≤1.4 and 0 ≤ x ≤ 1.4 and 0 ≤ y ≤ 1.4, excluding x=0 and y=0; 	when z is in a range of 0.03 < z ≤ 0.06, then y < 0.2 and 0.1 ≤ x ≤ 1.4, or x<0.2 and 0.1 ≤ y ≤1.4, or x=0.2 and y=0.2; 	when z is in a range of 0.06 < z ≤ 0.09, then y < 0.2 and 0.1 ≤ x < 1.4, or x < 0.2 and 0.1 ≤ y < 1.4; and 	when z is in a range of 0.09 < z ≤ 0.12, then y < 0.2 and 0.1 ≤  x < 0.9, or x< 0.2 and 0.1 ≤ y<0.9.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN HAN whose telephone number is (571)270-7546. The examiner can normally be reached 9.00-5.00PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVEN LOKE can be reached on 571-272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JONATHAN HAN/Primary Examiner, Art Unit 2818